—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered December 17, 1997, convicting defendant, after a jury trial, of murder in the second degree and two counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 25 years to life, 12V2 to 25 years, and I2V2 to 25 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility.
Defendant’s suppression motion was properly denied. The multiple photo identification procedures were not inherently suggestive (see, People v Chapman, 161 AD2d 1156, lv denied 76 NY2d 854), and the fact that each viewing involved hundreds of photographs minimized the possibility of suggestiveness. The record supports the court’s finding that a witness’s identification of defendant was not influenced by the presence of the witness’s father, a nonidentifying witness.
The court’s Sandoval ruling was a proper exercise of discretion, which properly balanced the probative value of defendant’s prior convictions against their prejudicial effect (see, People v Walker, 83 NY2d 455, 459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.